                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

        TECHNO VIEW IP, INC.,.                        )
                                                      )
                       Plaintiff,                     )
                                                      )
                       V.                             )       Civil Action No. 17-386-CFC-CJB
                                       )
        FACEBOOK TECHNOLOGIES, LLC and )
        FACEBOOK, INC.,                )
                                       )
                  Defendants.          )

                                    REPORT AND RECOMMENDATION

               In this action filed by Plaintiff Techno View IP, Inc. ("Plaintiff') against Facebook

        Technologies, LLC and Facebook, Inc. (collectively, "Defendants"), Plaintiff alleges

        infringement of United States Patent Nos. 7,666,096 (the "'096 patent") and 8,206,218 (the "'218

        patent"). Presently before the Court is the matter of claim construction. The Court recommends

        that the District Court adopt the constructions as set forth below.

        I.     BACKGROUND AND STANDARD OF REVIEW

               The Court hereby incorporates by reference the summary of the factual and procedural

        background of this matter set out in its August 15, 2018 Report and Recommendation ("August

        15 R&R"). (D.I. 74 at 1-3) It additionally incorporates by reference the legal principles

        regarding claim construction set out in the August 15 R&R. (Id. at 3-5)

        II.    DISCUSSION

               The parties had disputes regarding eight terms or sets of terms (hereafter, "terms"). The

        August 15 R&R addressed the first four terms. On August 30, 2018, the Court issued a Report

        and Recommendation that addressed terms five and six. (D.I. 76) The final two terms are

        addressed herein.




I
I   .
         A.     The various "coordinates" terms

         Claims 1, 4, 5, 8, 12 and 16 of the '096 patent and claims 1, 3, 4, 5, 7, 9, 10, 13 and 14 of

the '218 patent contain various "coordinates" terms-specifically, "spatial coordinates," "spatial

coordinates (x,y,x)," "position coordinates" and "coordinates of [a/the] ... view position." 1

Claims 7 and 9 of the '218 patent are exemplary with respect to usage of these terms, reproduced

below:

                7. A method in a video game system for displaying three-
                dimensional images, comprising the computer implemented steps
                of:
                providing first and second buffers;
                calculating first position coordinates of a first eye view;
                storing a first eye view image captured virtually from the
                calculated first position of the first eye view of a virtual object in
                the videogame into the first buffer;
                calculating, with a processor of the video game system,
                second spatial coordinates of a second eye view of the virtual
                object in the videogame in three dimensional space by coordinate
                transformation equations using the calculated first position
                coordinates of the first eye view and the position of the virtual
                object in the videogame;
                determining a second eye view image of the virtual object based on
                the calculated second spatial coordinates;
                storing the second eye view image in the second buffer; and
                outputting the first eye view image from the first buffer and the
                second eye view image from the second buffer to a display to
                provide a three dimensional perspective of the virtual object from
                the videogame system to a user.

('218 patent, col. 14:18-38 (emphasis added))

                9. The method according to claim 7, wherein calculating the
                second spatial coordinates comprises calculating the x and z
                coordinates only so that there is no deviation in the height of the
                second eye view of the virtual object with respect to the first eye
                view of the virtual object.


                 There are no coordinates terms found in the actual text of claims 8, 12 and 16 of
the '096 patent, but both parties assert that the coordinates terms relate to those claims too. (D.I.
52 at ii; D.I. 53 at 11)
                                                    2
(Id., col. 14:43-47 (emphasis added))

       According to Defendants, in each of the claims at issue, the various coordinates terms are

referring to the coordinates of the second camera. (D.I. 73 (hereinafter, "Tr.") at 109) With

respect to the '096 patent, that seems correct, as all of the claims at issue do appear focused on

calculating the coordinates of a second camera view position (sometimes by calculating some

other set of coordinates), as set out below:

               Claim 1: ''wherein when the image is in a three-dimensional
               format, calculating the coordinates of a second view position of the
               image[,]" ('096 patent, col. 13:47-49);

               Claim 4: "wherein calculating the coordinates of the second view
               position comprises calculating the coordinates of a right eye
               camera view position[,]" (id., col. 13:63-65);

               Claim 5: "wherein calculating the coordinates of the second view
               position comprises obtaining spatial coordinates (x,y,z) by
               coordinate transformation[,]" (id., cols. 13 :66-14:2);

               Claim 8: "calculating a second camera position view image from
               the videogame system[,]" (id., col. 14:26-27);

               Claim 12: "wherein calculating a second camera position view
               image comprises determining a first virtual camera position ... [,]"
               (id., col. 14:44-45);

               Claim 16: "calculating a second camera position view image from
               the videogame system[,]" (id., col. 16:3-4).

Defendants' assertion appears mostly true for the claims at issue in the '218 patent as well,

although some claims also include reference to calculating first position coordinates of a first eye

view, and claim 13 is directed to "getting coordinates of a new perspective" of the virtual object. 2

The pertinent portions of these claims from the '218 patent are set out below:



       2
              That said, claim 13 depends from claim 7, and thus one following the method of
claim 13 would still be calculating first position coordinates of a first eye view and second
                                                   3
               Claim 1: "calculating first position coordinates of a first eye view .
               . . calculating, with a processor of the video game system, second
               position coordinates of a second eye view of the object in three
               dimensional space using the calculated first position coordinates of
               the first eye view[,]" ('218 patent, col. 13 :48-55);

               Claim 3: "wherein calculating the second position coordinates
               comprises calculating the x and z coordinates of the second eye
               view[,]" (id., col. 14:1-3);

               Claim 4: "wherein calculating the second position coordinates of
               the second view image comprises calculating the coordinates of a
               right eye camera view position[,]" (id, col. 14:6-9);

               Claim 5: "wherein calculating the second position coordinates of
               the second eye view comprises obtaining spatial coordinates by
               coordinate transformation equations given the location of a first
               virtual camera corresponding to the first eye view[,]" (id., col.
               14:10-14);

               Claim 7: "calculating first position coordinates of a first eye view .
               . . calculating, with a processor of the video game system, second
               spatial coordinates of a second eye view ... [,]" (id., col. 14:22-
               27);

               Claim 9: "wherein calculating the second spatial coordinates
               comprises calculating the x and z coordinates ... [,]" (id., col.
               14:43-45);

               Claim 10: "wherein calculating the second spatial coordinates of
               the second view image of the virtual object comprises calculating
               the spatial coordinates of a right eye camera view position[,]" (id.,
               col. 14:48-51);

               Claim 13: "[t]he method according to claim 7, further comprising .
               . . getting coordinates of a new perspective of the virtual object ..
               .[,]" (id., col. 14:63-64);

               Claim 14: "wherein the calculation of the second spatial
               coordinates of the second eye view comprises placing the second
               eye view at a virtual position that is 6.5 to 7.0 cm apart from the



spatial coordinates of a second eye view of the virtual object. ('218 patent, col. 14:21, 27-28, 59,
63-64)
                                                  4
                 calculated portion coordinates of the first eye view[,]" (id., cols.
                 14:66-15:3).                                            .

          The Court now turns to the parties' current competing proposed constructions for the

various "coordinates" terms. They are as follows:

 Term                               Plaintiff's Construction           Defendants' Construction

 coordinates terms                  the set(s) of values calculated    the point(s) in space
                                    for each claimed coordinate        calculated for each claimed
                                    type ("spatial," "position,"       coordinate type ("spatial,"
                                    ''view ·position," etc.)           "position," "view position,"
                                                                       etc.)

(June 18 e-mail) The parties' dispute with respect to the "coordinates" terms boils down to

whether each claimed coordinate type refers to set(s) of values, or to point(s) in space. (See Tr.

at 108-09)

          Defendants take the latter view. And while their original proposed construction reflected

that the coordinate terms should be construed to mean "[pJoints in space that are located by their

positions in relation to intersecting x, y, and z axes"-in other words, limiting the term to

coordinates in a Cartesian coordinate system that take the form of (x, y) for two dimensions and

(x, y, z) for 3 dimensions, (D.I. 53 at 11-12 (emphasis added))-their revised proposed

construction is "not specifically tied to [CJ artesian coordinates[,]" (Tr. at 11 0; see also id. at

109). 3



          3     Defendants explained the reason why they altered their proposed construction.
They noted that Plaintiffs originally proposed construction for the coordinates terms was
"[c]oordinates are the set of values in an (x, y, z) coordinate system." (D.I. 52 at 10-11; see also
D.I. 53 at 12 (Defendants stating in their opening brief that as for the term "coordinates" itself,
"the parties do not appear to have any material dispute. The term refers to Cartesian coordinates
.... ")) But then, after seeing that Plaintiff thereafter seemed to have second thoughts about
proffering a construction that included "strict[]" reference to "cartesian coordinates[,]"
Defendants simply left out "XYZ from [their own prior] proposal for a broader definition of
points in space[.]" (Tr. at 109-10) Defendants suggest this new compromise should be
                                                    5
       Plaintiff, for its part, asserts that the various coordinates terms represent a series of

values, and not necessarily only just points in space. (D.I. 52 at 10-11; Tr. at 106) Plaintiffs

problem with limiting the construction to just points in space flows from its assertion that the

claims rely on the coordinates terms "to describe much more than a singular point in space, but a

set of values ... that may include ... linear and rotational components as well." (Tr. at 104)

       The decision here was difficult, as the material relating to the "coordinates" terms is

complex and the parties' arguments were not always easy to understand. In the Court's view,

however, Defendants' position seems the better one. It so concludes for a few reasons.

       First, Defendants convincingly pointed out that every example disclosed in the

specification regarding how the claimed "coordinates" are obtained make reference to the use of

"XYZ-type or coordinates"-i.e., "points in space." (Tr. at 109; see also id. at 114; D.I. 57 at 9-

10 & n.5 (Defendants contending that "the multitude of examples of coordinates set forth in the

specification are provided in Cartesian (x, y, z) format")) For example, the Abstracts of the

patents explain that "[t]he [claimed 3D videogame] system allows handling the information of

data associated to the xyz coordinates of the object's image in real-time[.]" ('096 patent at

Abstract; '218 patent at Abstract; see also, e.g., '096 patent, FIG. 8; cols. 4:6-7; 4:40; 12: 17-18;

12:49, 12:54-56; 12:57-59; 12:63-64; 13:16, 13:18-19)

       Second, even though the coordinates terms use "slightly different terminology[,]" they do

all seem to be referring to the same thing-a set of points within a coordinate system. (D.I. 53




embraced by both sides, and they argue that Plaintiffs current proposal ("set(s) of values") is
ambiguous and unhelpful. (Id. at 109 (Defendants' counsel asserting of Plaintiffs construction:
"We don't actually know what that means."))


                                                   6
at 12-13; see also D.l. 57 at 10; Tr. at 108) And as Defendants noted, there are circumstances

where a patentee can use differently-worded terms interchangeably. In Edwards Lifesciences

LLC v. Cook Inc., 582 F.3d 1322 (Fed. Cir. 2009), for example, the Federal Circuit concluded

that the district court correctly construed the terms "graft," "graft structure," "bifurcated base

structure," and "bifurcated base graft structure" to have the same meaning, where they were

"used interchangeably in the specification and the claims[.]" Edwards Lifesciences, 582 F.3d at

1328. By way of example, here Defendants point to claim 7 of the '218 patent (where the

method for displaying three-dimensional images utilizes a computer to calculate the "first

position coordinates of a first eye view" and "second spatial coordinates of a second eye view")

as an instance where slightly different terms seem to be used to refer to the same thing. ('218

patent, col. 14:18-38 (emphasis added) (cited in D.l. 53 at 12)) As Defendants asserted during

oral argument, "[i]t' s like a big circle. They are all used to comprise the other thing, so they all

seem to be used interchangeably." (Tr. at 113-14)

       Third, the Court did not find Plaintiffs arguments to the contrary to be persuasive. The

Court takes up those ~guments in detail below.

       One of Plaintiffs arguments was that the following portion of the specification supports

its construction, in that it shows how the intrinsic record calls out coordinate information that

may not be encompassed by a point in space, (D.I. 59 at 18):

               The angle between the axis and the vector joining the primary
               camera with the objective is created.
               The quadrant to which it belongs for the application of special
               considerations in the angle's calculation is classified by an inverse
               tangent function.
               New coordinates are obtained, rotating the whole coordinate
               system from its axis in the same angle between the axis and the
               vector, a new coordinate system is obtained in which the object is


                                                   7
               placed on the 'z' axis and the primary camera will remain at the
               origin of the new coordinate system.

('096 patent, col. 13:1-10 (emphasis added by Plaintiff)) According to Plaintiff, Defendants'

proposed construction, in limiting the coordinates to being points in space, fails to supply "any

angular or directional information" needed to identify the location of the object as well as the

object's directional orientation. (D.I. 59 at 17-18) However, after re-reading this paragraph

repeatedly, it just is not clear to the Court that the paragraph's use of the term "coordinate" or

"coordinates" is necessarily meant to evoke the idea that those terms should include a reference

to angular or directional information. And Plaintiff did not sufficiently explain to the Court why

this was so. Moreover, immediately after the passage above, the specification continues:

               The coordinates of the secondary camera are obtained by placing it
               in the human eyes' average distance position[.]
               These coordinates ·are rotated in the same initial angle[.]
               The "x" and "z" offsets are added, which were originally
               subtracted to take the primary camera to the origin[.]
               Finally, these two new Xs y Zs coordinates are assigned to the
               secondary camera and the yp coordinate is maintained, which
               determines the height for the same value of a final coordinates
               point (Xs, Yp, Zs) to be assigned to the secondary camera.

('096 patent, col. 13:11-20 (emphasis added)) This paragraph much more clearly does seem to

associate the term "coordinates" with a point in space on the x, y, z axis. Thus, with the former

paragraph not moving the ball much at all as to this issue, and the latter paragraph supporting

Defendants' position, in the end, this portion of the specification was not helpful to Plaintiff.

       Another of Plaintiffs arguments was that the specification referenced certain "'vectorial

coordinates"' which may be used as the "'coordinates of [a/the] ... view position."' (D.I. 52 at

13) Following the printing of code labeled "[m]odifications to xyz camera vector," the

specification explains that:


                                                  8
               Thus, a pair of buffers corresponding to the left eye and right eye
               are created, which, when evaluated in the game loop get the
               vectorial coordinates corresponding to the visualization of the
               right camera and the left camera (complement calculated with the
               SETXYZTDV function) by means of the usual coordinate
               transform equations.

('096 patent, col. 11 :22-42 (emphasis added)) Plaintiff then argues that such vectorial

coordinates are expressed "in one way as [a particular formula that must be distinguished from]

the Cartesian coordinates (x, y, z)." (D.I. 52 at 13) However, in support of this assertion (i.e.,

that vectorial coordinates are not associated with points in space), Plaintiff cites only to Figure 3

of the '218 patent; Figure 3, in tum, shows three examples ofx, y, z coordinates (and does not

reference the particular equation cited by Plaintiff). (Id.; '218 patent, FIG. 3; D.I. 57 at 9 & n.4)

Thus, this line of argument was not helpful for Plaintiff either.

       Another of Plaintiffs arguments was that "spatial coordinates" utilize 3D characteristics

that may include rotational components, and that may be computed from '"coordinate

transformation equations' with angular components." (Plaintiffs Markman Presentation, Slide

53) Plaintiff cites in support to a portion of the specification explaining that "[a]n additional 3D

modeling and animation characteristic is added to the previous programs by means of the

coordinate transformation equations, namely:

               x=x' cos <I> -y' sin <I>

               y=x' sin <I>+ y' cos <I>[.]"

('096 patent, col. 12:29-34) As an initial matter, it is not clear to the Court how the cited portion

of the patent supports Plaintiffs position (i.e., that spatial coordinates may include rotational

components), and Plaintiff did not cite to any supporting materials that would help make this

clear. Furthermore, as Defendants' counsel pointed out, the specification seems to go on to


                                                  9
explain that these coordinate transformation equations are used to determine an XYZ coordinate.

(Tr. at 110-11) That is, after providing the equations, the patentee explains that the exact

position is calculated for a second camera directly linked to the first camera, and that

subsequently two simultaneous images are obtained from different perspectives which simulates

a person's stereoscopic visual perspective. ('096 patent, col. 12:35-40) The coordinate

transformation equations are used to reposition the first camera, second camera and object in the

proper positions. (Id, col. 12:35-47) The specification explains that seven parameters need to

be known (xyz coordinates of the first camera, the equivalent distance to the average separation

of the eyes, and the three coordinates of the object's position when observed by the cameras) and

"[t]he output parameters will be coordinates of the secondary camera observing the same

object[], i.e., (Xs, Ys, Zs)," obtained following several steps set out in the patent. (Id, col. 12:47-

56; see also id, col. 13:16-20)4

       For these reasons, the Court recommends that the various coordinates terms be construed

to mean "the point(s) in space calculated for each claimed coordinate type ('spatial,' 'position,'

'view position,' etc.)."

       B.      "calculating, with a processor of the videogame system, second position
               coordinates of a second eye view of the object in three dimensional space
               using the calculated first position coordinates of the first eye view" and
               "calculating, with a processor of the videogame system, second spatial
               coordinates of a second eye view of the virtual object in the videogame in
               three dimensional space by coordinate transformation equations using the
               calculated first position coordinates of the first eye view and the position of
               the virtual object in the videogame"



       4
                All this said, and though the Court's construction of these coordinates terms will
be that they all refer to "point(s) in space," even Defendants' counsel noted the parties have not
"fully briefed positions on the purported differences between these different" coordinates terms.
(Tr. at 113) The Court leaves open the possibility that further clarifying constructions of some or
all of the coordinates terms would be needed in the future.
                                                   10
        These terms (the "with a processor" terms) are found in claims 1 and 7 of the '218 patent.

Claim 7 is reproduced above, and claim 1 is reproduced below:

               1. A method in a videogame system for displaying three-
               dimensional images, comprising the computer implemented steps
               of:
               providing left and right backbuffers;
               calculating first position coordinates of a first eye view;
               storing a first eye view image captured virtually from the
               calculated first position coordinates of the first eye view of an
               object in the videogame into the left backbuffer;
               calculating, with a processor of the videogame system, second
               position coordinates of a second eye view of the object in three
               dimensional space using the calculated first position coordinates
               of the first eye view;
               determining a second eye view image of the object captured
               virtually from the calculated second position coordinates of the
               second eye view;
               storing the second eye view image in the right backbuffer; and
               displaying the first eye view image and the second eye view image
               to the user to provide a three dimensional perspective of the object
               from the videogame system to a user.

('218 patent, col. 13:44-64 (emphasis added)) The parties' disputes regarding these terms

include: (1) whether the terms are means-plus-function limitations under 35 U.S.C. § 112, 'if 6

("Section 112, paragraph 6"); and (2) if they are, the appropriate construction for these terms.

(D.I. 52 at 18-20; D.I. 53 at 15; D.I. 57 at 12) The parties' current competing proposed

constructions for the "with a processor" terms are set out in the chart below:

 Term                             Plaintiff's Construction         Defendants' Construction

 "calculating, with a processor   The claim limitations do not     The claim limitations are
 of the video game system,        recite a "means plus             subject to means plus
 second position coordinates      function" claim limitation.      function under applicable
 of a second .eye view of the                                      law.
 object in three dimensional      If the Court finds that a
 space using the calculated       "means" limitation is            Structure: processor
 first position coordinates of    invoked, Plaintiff proposes      employing the algorithm
 the first eye view" ( claim 1)   the following constructions:     'SETXYZTDV())' as
                                  Claim 1 - Structure

                                                11
"calculating, with a processor   A videogame system for            disclosed in columns 12:17-
of the video game system,        displaying three-dimensional      13:25.
second spatial coordinates of    images, with a processor of
a second eye view of the         the videogame system that is      Function (claim 1):
virtual object in the            capable of calculating            calculating second position
videogame in three               coordinate equations at least     coordinates of a second eye
dimensional space by             by means of the usual             view of the object in three
coordinate transformation        coordinate transform              dimensional space using the
equations using the calculated   equations. (See '218 patent,      calculated first position
first position coordinates of    claim 1, col. 13:44-55; see       coordinates of the first eye
the first eye view and the       also col. 11:46-47)               view
position of the virtual object
in the video game" (claim 7)     Claim 1 - Function                Function (claim 7):
                                 Using a videogame system          calculating second spatial
                                 processor to calculate second     coordinates of a second eye
                                 position coordinates of a         view of the virtual object in
                                 second eye view of an object      the videogame in three
                                 in three-dimensional space        dimensional space by
                                 using the calculated first        coordinate transformation
                                 position coordinates of the       equations using the calculated
                                 first eye view of the object in   first position coordinates of
                                 three-dimensional space.          the first eye view and the
                                                                   position of the virtual object
                                 Claim 7 - Structure               in the videogame
                                 A videogame system for
                                 displaying three-dimensional
                                 images, with a processor of
                                 the videogame system that is
                                 capable of calculating
                                 coordinate equations at least
                                 by means of the usual
                                 coordinate transform
                                 equations. (See '218 patent,
                                 claim 7, col. 14:18-31; see
                                 also col. 11 :46-47)

                                 Claim 7 - Function
                                 Using a videogame system
                                 processor to calculate second
                                 spatial coordinates of a
                                 second eye view of a virtual
                                 object in the videogame in
                                 three-dimensional space by
                                 coordinate transformation
                                 equations using the calculated

                                                12
                                   first position coordinates of
                                   the first eye view and the
                                   position of the virtual object
                                   in the videogame

(D.I. 52 at 17-18; D.I. 53 at 15; D.I. 59 at 20)

       Claims 1 and 7 are both method claims. Section 112, paragraph 6 provided as follows:

               An element in a claim for a combination may be expressed as a
               means or step for performing a specified function without the
               recital of structure, material, or acts in support thereof, and such
               claim shall be construed to cover the corresponding structure,
               material, or acts described in the specification and equivalents
               thereof.

35 U.S.C. § 112, ~ 6 (emphasis added). The Federal Circuit has found that this provision should

be interpreted such that the word "step" applies forprocess claims and that the term "acts" refers

to the implementation of the steps; the word "means," on the other hand, refers to apparatus

claims that are implemented by structures or materials. 0.1 Corp. v. Tekmar Co., 115 F.3d

1576, 1582-83 (Fed. Cir. 1997). In other words, "means-plus-function limitations are found in

apparatus claims, whereas step-plus-function limitations are found in method claims." Dynamic

Dig. Depth Research Pty. Ltd. v. LG Elecs., Inc., Case No. CV 15-5578-GW(Ex), 2016 WL

7444569, at *11 (C.D. Cal. Nov. 7, 2016); see also Free Stream Media Corp. v. Alphonso Inc.,

Case No. 2:15-CV-1725-RWS, 2017 WL 1165578, at *31 (E.D. Tex. Mar. 29, 2017) ("Claim 14

is a method claim, which requires step-plus-function analysis.").

       On the current record, the Court is not in a position to resolve the parties' disputes with

respect to this term. The Court's difficulty in deciding the parties' dispute is that Defendants

argued that this term should be construed as a means-plus-function limitation with a

corresponding structure set out in the specification-despite the fact that the term is included in

method claims. Accordingly, it appears that the similar-and-yet-different step-plus-function

                                                   13
analysis should be employed. As the Court will explain below, the step-plus-function analysis is

complex, and as a result, the Court would benefit from further guidance from the parties on the

issue in order to sufficiently resolve the dispute.

           The Court will first set out what it believes to be the state of the law regarding step-plus-

function analysis. Then it will set out a process for obtaining additional argument from the

parties.

                  1.      Section 112, Paragraph 6's Application to Method Claims

           For method claims, section 112, paragraph 6 is implicated only when a claim element in a

method claim recites a step for performing a specified function without the recital of acts in

support of the function. 0.1 Corp., 115 F.3d at 1583; Epcon Gas Sys., Inc. v. Bauer

Compressors, Inc., 279 F.3d 1022, 1028 (Fed. Cir. 2002). The Federal Circuit has explained that

the term "steps" refers to the generic description of the elements of a process, whereas the

"function" of a method claim element corresponds to "what that element ultimately accomplishes

in relationship to what the other elements of the claim and the claim as a whole accomplish."

Seal-Flex, Inc. v. Athletic Track & Court Constr., 172 F.3d 836, 849 (Fed. Cir. 1999) (Rader, J.,

concurring) (emphasis in original); 0.1 Corp., 115 F.3d at 1583. "Acts," on the other hand,

correspond to how the function is accomplished (i.e., to the implementation of the steps of the

process). 0.1 Corp., 115 F.3d at 1583. 5 If Section 112, paragraph 6 is implicated, the limitation



           5
               In the context of the step-plus-function analysis, accused infringers have at times
argued that a particular limitation lacks sufficient detail to serve as an act that would take the
claim out of Section 112, paragraph 6 territory. In response, courts have explained that there is:

                  [A] subtle but critical difference between how a function is
                  accomplished and how an act accomplishes a function. The former
                  is an identify-the-act question, appropriate for deciding if [section
                  112, paragraph 6] applies in the first instance. The latter is an
                                                     14
 must be construed "to cover the corresponding ... acts described in the specification." 3 5 ·

 U.S.C. § 112, ,r 6; Agere Sys. Inc. v. Atmel Corp., No. CIV.A 02-864, 2003 WL 21652264, at

 *22 (E.D. Pa. May 27, 2003).

        How does one determine whether Section 112, paragraph 6 is implicated? As an initial

 matter, merely claiming a step by itself, or a series of steps-without recital of a function-does

 not implicate Section 112, paragraph 6. 0.1 Corp., 115 F.3d at 1583; Cardiac Pacemakers, Inc.

 v. St. Jude Med, Inc., 381 F.3d 1371, 1382 (Fed. Cir. 2004) (A method claim "necessarily

 recite[ s] the steps of the method."); Masco Corp. v. United States, 303 F .3d 1316, 1327 (Fed.

 Cir. 2002) ("Method claims are commonly drafted, as in this case, by reciting the phrase 'steps

· of followed by a list of actions comprising the method claimed."). As the Federal Circuit has

 explained: "[i]f we were to construe every process claim containing steps described by an 'ing'

 verb, such as passing, heating, reacting, transferring, etc. into a step-plus-function limitation, we

 would be limiting process claims in a manner never intended by Congress." 0.1 Corp., 115 F.3d

 at 1583. 6 If, however, a claim element recites a step that is individually associated with a



                 analyze-the-act question, appropriate for determining if a claim
                 element is valid under the enablement, written description, and
                 definiteness inquiries under [section 112, paragraphs 1 and 2].
                 Identifying an act to see if [Section 112, paragraph 6] applies (step-
                 plus-function identification) is an inherently less searching inquiry
                'i:han analyzing the same act under [the statutes relevant to
                 enablement, written description and definiteness inquiries].

 Neurografix v. Regents of Univ. ofCal., No. 2:1 l-cv-07591-MRP-RZ, 2012 WL 8281409, at *6
 (C.D. Cal. June 13, 2012) (internal quotation marks omitted); Word to Info Inc. v. Facebook Inc.,
 Case No. 15-cv-03485-WHO, 2016 WL 3690577, at *26 (N.D. Cal. July 12, 2012).

        6       An example of merely claiming a step alone came in EBS Dealing Resources, Inc.
 v. Intercontinental Exchange, Inc., 379 F. Supp. 2d 521 (S.D.N.Y. 2005). There, the Court
 concluded that the disputed limitations of the method claim at issue ("automatically
 administering credit on a unilateral basis" and "automatically deriving a respective dealable price
                                                  15
specified function, Section 112, paragraph 6 will be implicated, ifthat element does not also

recite the act necessary to perform the step and achieve the function. Epcon Gas, 279 F.3d at

1028; OJ Corp., 115 F.3d at 1582-83. In other words, if a claim element recites a step for

performing a specified function as well as an act in support of the function, Section 112,

paragraph 6 will not apply to that claim element. See Neurografix v. Regents of Univ. of Cal.,

No. 2:l l-cv-07591-MRP-RZ, 2012 WL 8281409, at *6 (C.D. Cal. June 13, 2012) ("Next, the

Court moves to the critical task of locating an act in the claim language. If the Court does find

an act [in the claim element], then ... [Section 112, paragraph 6] does not apply."). 7 But, on the

other hand, if a claim element recites a step for performing a specified function without reciting

an act necessary to achieve the function, Section 112, paragraph 6 will apply to that claim

element. OJ Corp., 115 F.3d at 1583. 8 In such circumstances, as noted above, the Court must



message") recited steps without functions where these limitations "do not state 'what' is
accomplished, but rather state steps as to 'how' the ultimate function of Claim 17 [is]
accomplish[ed], the 'trading of financial instruments between traders."' EBS Dealing Resources,
379 F. Supp. 2d at 529. Also noting that the claim did not contain the language "step for," the
Court held that these limitations were not subject to Section 112, paragraph 6. Id.; see also, e.g.,
Cardiac Pacemakers, Inc., 381 F.3d at 1381-82 (agreeing with the plaintiff that where the term
"determining a condition of the heart from among a plurality of conditions of the heart" simply
recited a step that was part of the claimed method, Section 112, paragraph 6 was not implicated);
OJ Corp., 115 F.3d at 1583 (finding that Section 112, paragraph 6 did not apply to the method
at issue, where the method simply recited a series of steps that together accomplished the
claimed method, and the steps at issue were not individually associated with specified functions).

       7        In Neurografix v. Regents of Univ. of Cal., No. 2:l l-cv-07591-MRP-RZ, 2012
WL 8281409 (C.D. Cal. June 13, 2012), the court found that the claim element "processing said
outputs to generate data representative of the diffusion anisotropy of the selected structure"
recited a specified function ("to generate data ... "), and that it also recited an act corresponding
to how the function is accomplished ("processing") such that Section 112, paragraph 6 did not
apply. Neurografix, 2012 WL 8281409, at *5-6.

       8
              For instance, in Agere Sys. Inc. v. Atmel Corp., No. CIV.A 02-864, 2003 WL
21652264, (E.D. Pa. May 27, 2003), the court found that the claim limitation "wherein said
deposition temperature and environment is controlled such that said interaction is self-limiting
                                                16
then construe the limitation to cover the corresponding acts described in the patent specification.

0.1 Corp., 115 F.3d at 1583; Agere Sys., 2003 WL 21652264, at *22.

       Step-plus-function limitations implicate a similar presumption to that of means-plus-

function limitations. That is, if a claim element recites the phrase "steps for," there is a

presumption that it is a step-plus-function limitation. Masco Corp., 303 F.3d at 1326. On the

other hand, if the claim element does not recite "steps for" and instead recites, for instance,

"steps of," there is no presumption that the limitation is in step-plus-function format. Id;

Cardiac Pacemakers, Inc., 381 F.3d at 1382. If (as here) the claim does not recite "steps for,"

the defendant must make a showing that the limitation contains nothing that can be construed as

an act in order for Section 112, paragraph 6 to be implicated. Masco Corp., 303 F.3d at 1327.

       In a concurring opinion analyzing the "crucial" issue of whether a particular claim

element was a "means-plus-function element, a step-plus-function element, or neither," Judge

Rader explained that "[a]lthough similar, means and step-plus-function claim elements are not

identical and require distinct analyses." Seal-Flex, 172 F.3d at 847-48; see also In re

Neurografix ('360) Patent Litig., 201 F. Supp. 3d 206,216 (D. Mass. 2016) (noting that the




with a self-limiting thickness less than said junction depth" was subject to Section 112,
paragraph 6. Agere Sys., 2003 WL 21652264, at *16, *21-22 (emphasis omitted). The Court
framed the issue as "whether the language in this combination process claim sets forth an
element that is recited as a step for performing a specified function without the recital of acts in
support of the function." Id. at *21. The Court found that it did-the claim recites a step
(controlling the deposition temperature and environment) for performing a specified function
(such that said interaction is self-limiting with a self-limiting thickness less than said junction
depth) without reciting the acts necessary to perform this step and achieve this function. Id. at
*22. Accordingly, the Court went on to examine the written description of the patent to find the
acts that correspond to the step of controlling the deposition temperature and environment "such
that said interaction is self-limiting with a self-limiting thickness less than said junction depth."
Id.

                                                  17
Federal Circuit "has not applied an identical analysis" to means-plus-function and step-plus-

function limitations). To that end, Judge Rader noted that "[t]he difficulty of distinguishing acts

from functions in step-plus-function claim elements [] makes identifying step-plus-function

claims inherently more problematic." Seal-Flex, 172 F.3d at 848-49; see also id. at 852 (Bryson,

J., concurring) (noting that "the question [of] whether the claim at issue is a step-plus-function

claim is a difficult one"). That difficulty stems from the fact that both acts and functions are

frequently recited using verbs ending in "ing." Id. at 849.

       The Federal Circuit has stressed that when assessing whether Section 112, paragraph 6 is

implicated by the claims of a patent, "[e]ach claim must be independently reviewed in order to

determine if it is subject to the requirements of [Section 112, paragraph 6]." O.l Corp., 115 F.3d

at 1583. To that end, for example, even if a patent recites an apparatus claim that contains

means-plus-function limitations, as well as a method claim that includes nearly identical

language to the apparatus claim, that does not mean that the patentee also intended the method

claim to be governed by Section 112, paragraph 6. Id. at 1583-84 ("Interpretation of claims

would be confusing indeed if claims that are not means- or step-plus-function claims were to be

interpreted as if they were, only because they use language similar to that used in other claims

that are subject to this provision."); Dynamic Dig. Depth Research, 2016 WL 7444569, at *12.

And courts have noted that step-plus-function limitations are "not ... often used[.]" Dynamic

Dig. Depth Research, 2016 WL 7444569, at *11; see also Williamson v. Citrix Online, LLC, 792

F.3d 1339, 1349 (Fed. Cir. 2015) (noting the "unusual circumstance[]" in which Section 112,

paragraph 6 is invoked regarding the functional language of a method claim); Seal-Flex, Inc.,

172 F.3d at 848 (Rader, J., concurring) ("This court has rarely examined step-plus-function claim

elements[.]").

                                                 18
                       2.      Additional Process Regarding the "With a Processor" Terms

       Here, as noted above, Defendants did not engage in a step-plus-function analysis, but

instead argued that the term should be construed as a means-plus-function limitation with a

corresponding structure set out in the specification. In similar circumstances, some courts have

ended the inquiry, simply concluding that the defendant necessarily failed to overcome the

presumption that Section 112, paragraph 6 did not apply to the limitation. See Uniloc USA, Inc.

v. Autodesk, Inc., No. 2:15-cv-1187-JRG-RSP, 2016 WL 3647977, at* 19 (E.D. Tex. July 7,

2016); Evicam Int'[, Inc. v. Enforcement Video, LLC, No. 4:16-CV-105, 2016 WL 6470967, at

*20 (E.D. Tex. Nov. 2, 2016) (rejecting defendant's argument that a limitation in a method claim

was a means-plus-function term that was indefinite due to a lack of corresponding structure,

where the term "is a method step[,]" and where defendant failed to argue that the term was

written in "'step-plus-function"' format, such that the defendant did not show how Section 112,

paragraph 6 could apply).

       The Court will not take that path here, however, largely because the back-and-forth in the

briefing on this issue was not great. It was not until Plaintiffs answering brief that it forcefully

asserted that Defendants "fail[ed] to identify that claims 1 and 7 are method claims" and thus

"failed to apply the correct legal standard" by arguing that the term was a means-plus-function

limitation. 9 (D.I. 59 at 19; see also id at 20 ("Defendants have not shown, or even argued, that




       9
                Plaintiffs opening brief, in contrast, simply stated that "since both claims are
explicitly identified as method claims, Defendants are presumed to argue that the claims
inherently invoke step-plus-function (a step for performing a specified function)" pursuant to
Section 112, paragraph 6. (D.I. 52 at 18) From there, Plaintiffs brief largely proceeded to argue
why, if Defendants' position that these terms are means-plus-function terms is adopted, the
function and structure that Defendants identified was wrong. (Id at 19-20)

                                                 19
any limitation in Claims 1 and 7 have 'steps plus function without acts."'); Tr. at 119-20

(Plaintiffs counsel asserting that "[D]efendants wish to construe steps and method claims as

means-plus-function. Not step-plus-function, but means-plus-function.")) 10 In light of the lack

of argument on this difficult issue, the Court will benefit from a short, further briefing process.

       In that regard, by no later than October 25, 2018, Defendants shall file a letter brief of no

more than 3 single-spaced pages that further addresses this issue discussed above. By no later

than November 1, 2018, Plaintiff shall file a responsive letter brief of no more than 3 single-

spaced pages. Shortly thereafter, the Court will issue a Report and Recommendation that further

addresses the "with a processor" terms.

III.   CONCLUSION

       For the foregoing reasons, the Court recommends that the District Court adopt the

following construction:

       1. the various coordinates terms should be construed to mean "the point(s) in space

calculated for each claimed coordinate type ('spatial,' 'position,' 'view position,' etc.)"

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.




       10
                In their opening brief, for their part, Defendants made only the briefest
acknowledgment of this issue by citing to Media Rights Techs., Inc. v. Cap. One Fin. Corp., 800
F.3d 1366, 1371-74 (Fed. Cir. 2015), which Defendants stated "rel[ied] on [Williamson v. Citrix
Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015)] to invoke [Section 112, paragraph 6] with respect
to a method claim[.]" (D.1. 53 at 16) And Media Rights does appear to perform a means-plus-
function analysis on a limitation found in a method claim. But Media Rights does so without
addressing the fact that prior caselaw has recognized a difference between the statute's
applicability to apparatus claims and method claims (a distinction that Williamson itself
recognized). To the extent that Defendants believe that Media Rights stands for the proposition
that method claims may now undergo a means-plus-function analysis instead of a step-plus-
function analysis, it would be helpful to hear a more robust explanation as to why they think that
is so.
                                                   20
Civ. P. 72(b)(1 ), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de novo review in the district court. See Henderson v. Carlson, 812 F.2d 874,

878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App'x 924, 925 n. l (3d Cir. 2006).

       The parties are directed to the Court's Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court's website,

located at http://www.ded.uscourts.gov.




Dated: October 18, 2018
                                                      Christopher J. Burke
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 21
